DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the European Union on 10/02/2015. Applicant has filed a certified copy of the foreign priority application as required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: APPARATUS FOR DISPLAYING MEDICAL IMAGE DATA WITH IMAGE DATA CORRESPONDING TO INPUT UNIT IMAGE DATA. 
Double Patenting
The non statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,957,441 (the “441 patent”). 	 	In the table below, the left side is parts of claim 1 in the current application while the right side is the claims and text that conflict with the parts of claim 10.  
17/206,431 (present application)
10,957,441

Claim 1: An apparatus for displaying data, comprising:
at least one display unit;
at least one display unit;
at least one touch input unit comprising a user input area having a display screen configured to display input unit image data representing a graphical user interface comprising a plurality of zones
at least one touch input unit comprising a user input area having a touch display screen configured to display input unit image data including a graphical user interface comprising a plurality of zones, the plurality of zones including an image zone and at least one functional button zone, the at least one functional button zone including an image of an array of function buttons, the at least one touch input unit being configured to determine a location of one of a user’s hand, pointer, or stylus relative to the touch display screen
a processor configured to: determine a user interaction portion of the graphical user interface, the user interaction portion corresponding to an active zone of the plurality of zones
wherein, the processing unit is configured to determine a user interaction portion of the graphical user interface, the user interaction portion being a portion of the plurality of zones to which the location of the one of the user’s hand, pointer, or stylus is proximate, the portion of the plurality of zones changing as the one of the user’s hand, pointer, or stylus moves
display, on the at least one display unit, first image data including medical image data simultaneously with second image data corresponding to the input unit image data for the active zone.
wherein, the processing unit is configured to display, on the at least one display unit, the first image data simultaneously with second image data corresponding to the input unit image data for the portion of the plurality of zones proximate to the location of the one of the user’s hands, pointer, or stylus, the second image data including at least a portion of the image of the function buttons that includes at least one function button that is proximate to the one of the user’s hand, pointer or stylus … wherein the first image data and the input unit image data each include a computerized tomography (CT), x-ray, magnetic resonance (MR), or ultrasound diagnostic image of a patient with different degrees of magnification


Claim 2: The system according to claim 1, wherein the first image data comprises a further graphical user interface, and wherein 



Claim 3: The system according to claim 1, wherein the first image data comprises a further graphical user interface, and wherein the second image data is blended with a portion of the further graphical user interface.
Claim 1: … wherein the first image data comprises a further graphical user interface, and wherein the second image data is rendered next to, blended with, or inside a portion of the further graphical user interface


Claim 4: The system according to claim 1, wherein the first image data comprises a further graphical user interface, and wherein the second image data is rendered inside a portion of the further graphical user interface.
Claim 1: … wherein the first image data comprises a further graphical user interface, and wherein the second image data is rendered next to, blended with, or inside a portion of the further graphical user interface


Claim 5: The system according to claim 1, wherein the processor is configured to determine the user interaction portion when a user's hand or a pointer moves over at least one zone of the plurality of zones of the graphical user interface.
Claim 1: … wherein, the processing unit is configured to determine a user interaction portion of the graphical user interface, the user interaction portion being a portion of the plurality of zones to which the location of the one of the user’s hand, pointer, or stylus is proximate, the portion of the plurality of zones changing as the one of the user’s hand, pointer, or stylus moves


Claim 6: The system according to claim 1, wherein the processor is configured to determine the user interaction portion when a user touches at least one zone of the plurality of zones of the graphical user interface.
Claim 1: … wherein, the processing unit is configured to determine a user interaction portion of the graphical user interface, the user interaction portion being a portion of the plurality of zones to which the location of the one of the user’s hand, pointer, or stylus is proximate, the portion of the plurality of zones changing as the one of the user’s hand, pointer, or stylus moves


Claim 7: The system according to claim 1, wherein display of the second image data on the at least one display unit is enabled or disabled as a function of input from the user.
Claim 1: … wherein the second image data comprises an indicator indicating which one of the array of function buttons the user is interacting with


Claim 8: The system according to claim 1, wherein the at least one display unit is configured as an overhead monitor and the at least one touch input unit is configured as a table side module.
Claim 1: … wherein the at least one display unit is configured as an overhead monitor and the touch input unit is configured as a table side module that is adjacent to a table


Claim 9: The system according to claim 1, wherein the second image data comprises an indicator representing which user interface element of the at least one user interface element the user is interacting with.
Claim 1: … wherein the second image data comprises an indicator indicating which one of the array of function buttons the user is interacting with

 	Although the claims at issue are not identical, they are not patentably distinct from each other because (1) claim 1 of the ’441 patent recites a user interaction portion that indicates a portion of zones where the user’s hand, pointer or stylus are proximate, which teaches “the user interaction portion corresponding to an active zone of the plurality of zones” (claim 1); (2) claim 1 of the ‘441 patent describes determining a user interaction portion, where the user interaction portion is a portion of the plurality of zones where the user’s hand, pointer or stylus is proximate, and the portion changes as the user’s hand, pointer or stylus moves, thereby teaching “determine the user interaction portion when a user’s hand or a pointer moves over at least one zone of the plurality of zones” (claim 5); (3) claim 1 of the ‘441 patent describes determining a user interaction portion, where the user interaction portion is a portion of the plurality of zones where the user’s hand, pointer or stylus is proximate, and the portion changes as the user’s hand, pointer or stylus moves, thereby teaching “determine the user interaction portion when a user touches at least one zone of the plurality of zones” (claim 6); (4) claim 1 of the ‘441 patent describes second  image data comprising an indicator of which one of the array of function buttons the user is interacting with, thereby teaching “wherein display of the second image data on the at least one display unit is enabled or disabled as a function of input of the user” (claim 7); (5) claim 1 of the ‘441 patent describes second  image data comprising an indicator of which one of the array of function buttons the user is interacting with, thereby teaching “an indicator 

 	Claims 10 and 19 recite similar limitations as claim 1 and are likewise rejected.
 	Claims 11-18 and 20 recite similar limitations to claims 2-9 and are likewise rejected.  	 
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the  prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.   Patentability shall not be negated by the manner in which the invention was made.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 2013/0194188) in view of Ohta (US 2014/0276056).   
 	
 	Walker and Ohta were cited in IDS filed 3/19/2021.

 	Regarding claim 1, Walker teaches an imaging system for displaying data (Fig. 2, [0023] describes a system with a control device and display device), the system comprising:
 	at least one display unit (Fig. 2, [0023] describes a second electronic device that can be a display);
 	at least one touch input unit comprising a user input area having a display screen configured to display input unit image data representing a graphical user interface comprising a plurality of zones (Figs. 3, 4, [0028, 0030, 0031], the control device can display, for example, a 
 	a processor ([0015-0016, 0019, 0021] describes a processor) configured to:
 	determine a user interaction portion of the graphical user interface, the user interaction portion corresponding to an active zone of the plurality of zones (Figs. 3, 4 [0028, 030, 0031], the system can detect when a user touches a displayed set of keys/buttons i.e., a user interaction portion corresponding to an active zone); and
 	display, on the at least one display unit, first image data simultaneously with second image data corresponding to the input unit image data for the active zone (Figs. 3-5, [0025, 0027-0028, 0030-0034], the control device transmits a visual representation of an input system e.g., keys/buttons for a keyboard and related elements, to an external display; the visual representation can include many components e.g., individual keys, circles to indicate where fingers are hovering or pressing, etc.; Figs. 4, 5 also indicates examples of content that can be displayed on the external display e.g., application content such as a video feed of a person, chat content, icons 516, 518; [0031, 0034] notes that the control device can cause the external display to show such content; any of the above can be considered the “first image data”; as noted in [0028, 0031], the system can determine where a user is pressing on a particular key and display circles/indications on the external display; as seen in Figs. 4, 5 and [0028-0031], the system can display keys, circles or other markers indicating areas of user interaction on the external display; these elements are displayed with other elements on the external display).
 	However, Walker does not expressly disclose the imaging system is a medical imaging system; the first image data including medical image data.

 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have incorporated the imaging system is a medical imaging system; the first image data including medical image data as suggested in Ohta into Walker because Walker and Ohta pertain to analogous fields of technology.  Both Walker and Ohta pertain to a touch sensitive mobile device that includes operation buttons/keys for controlling images that are displayed on an external screen.  Walker teaches displaying the operation button/keys and/or selection indicators on the external screen, so that a user need not look down at the mobile device to control the images on the external screen e.g., see Walker [0034, 0035].  Walker further teaches that its technology can be applied to control visual output of an external display e.g., television or other display associated with an industrial apparatus, see Walker [0034].  In Ohta, the images, which are displayed on the screen and are controlled by the buttons on the mobile device, are medical images that are associated with a controlled medical image 

 	Regarding claim 2, the combination of Walker and Ohta teaches the invention as claimed in claim 1. The combination of Walker and Ohta also teaches wherein the first image data comprises a further graphical user interface, and wherein the second image data is rendered next to a portion of the further graphical user interface (Walker Fig. 4, [0030], “the first image data” can be understood as anything displayed on the display device; as noted in Walker Fig. 4, [0030], the control device can display application graphics/text/video, as seen in Walker  Figs. 4-5, in addition to keys/buttons and related elements; any of these can be considered to be “further graphical user interface”; as seen in Figs. 4-5, such items are displayed next to indications of where the user is interacting on the keyboard e.g., the keys, circles, etc., as described in Walker [0030, 0031]).

 	Regarding claim 3, the combination of Walker and Ohta teaches the invention as claimed in claim 1.  The combination of Walker and Ohta also teaches wherein the first image data comprises a further graphical user interface, and wherein the second image data is blended with a portion of the further graphical user interface (Walker Fig. 4, [0030], “the first image data” can be understood as anything displayed on the display device; as noted in Walker Fig. 4, [0030], the control device can display application graphics/text/video, as seen in Figs. 4-5, keys/buttons and related elements; any of these can be considered to be “further graphical user interface”; as seen 

 	Regarding claim 4, the combination of Walker and Ohta teaches the invention as claimed in claim 1.  The combination of Walker and Ohta also teaches wherein the first image data comprises a further graphical user interface, and wherein the second image data is rendered inside a portion of the further graphical user interface (Walker Fig. 4, [0030], “the first image data” can be understood as anything displayed on the display device; as noted in Walker Fig. 4, [0030], the control device can display application graphics/text/video, as seen in Walker Figs. 4-5, keys/buttons and related elements; any of these can be considered to be “further graphical user interface”; as seen in Figs. 4-5, such items are displayed next to indications of where the user is interacting with the keys/buttons e.g., the keys, circles, etc., as described in Walker [0030, 0031]; for example, in Fig. 4, a circle indicating where a user’s hand in on a set of keys is surrounded by other elements, such as keys, the text, the images, etc.).

 	Regarding claim 5, the combination of Walker and Ohta teaches the invention as claimed in claim 1.  The combination of Walker and Ohta also teaches wherein the processor is configured to determine the user interaction portion when a user's hand or a pointer moves over at least one zone of the plurality of zones of the graphical user interface (Walker [0030, 0031, 0025-0028], the system detects what elements in a set of keys/buttons the user is hovering over or interacting with).

 	Regarding claim 6, the combination of Walker and Ohta teaches the invention as claimed in claim 1.  The combination of Walker and Ohta also teaches wherein the processor is configured to determine the user interaction portion when a user touches at least one zone of the plurality of zones of the graphical user interface (Walker [0030, 0031, 0025-0028], the system detects what elements in a set of keys/buttons the user is hovering over or interacting with; Walker Fig. 4, [0031, 0030] notes that a larger circle can be used to indicate when a user has actually touched a key).

 	Regarding claim 7, the combination of Walker and Ohta teaches the invention as claimed in claim 1.  The combination of Walker and Ohta also teaches wherein display of the second image data on the at least one display unit is enabled or disabled as a function of input from the user (Walker [0030, 0031, 0025-0028], the system detects what elements in a set of keys/buttons the user is hovering over or interacting with; indications of this are then displayed on an external display e.g., using circles). 

 	Regarding claim 8, the combination of Walker and Ohta teaches the invention as claimed in claim 1.  The combination of Walker and Ohta also teaches wherein the at least one display unit is configured as an overhead monitor and the at least one touch input unit is configured as a table side module (Ohta Fig. 1, [0083, 055, 0057, 0058, 0022], Ohta teaches a medical display system, in which a doctor can use a mobile device on a table e.g., see mobile apparatus 48 in Fig. 1, to control what is shown by an overhead monitor 36, as described in Fig. 1 and [0083]).



 	Regarding claim 10, the claim corresponds to claim 1 and is rejected for the same reasons.  

 	Regarding claim 11, the combination of Walker and Ohta teaches the invention as claimed in claim 10.  Claim 11 also corresponds to claim 2 and is rejected for the same reasons.  

 	Regarding claim 12, the combination of Walker and Ohta teaches the invention as claimed in claim 10.  Claim 12 also corresponds to claim 3 and is rejected for the same reasons.  

 	Regarding claim 13, the combination of Walker and Ohta teaches the invention as claimed in claim 10.  Claim 13 also corresponds to claim 4 and is rejected for the same reasons.  

 	Regarding claim 14, the combination of Walker and Ohta teaches the invention as claimed in claim 10.  Claim 14 also corresponds to claim 5 and is rejected for the same reasons.  

 	Regarding claim 15, the combination of Walker and Ohta teaches the invention as claimed in claim 10.  Claim 15 also corresponds to claim 6 and is rejected for the same reasons.  

 	Regarding claim 16, the combination of Walker and Ohta teaches the invention as claimed in claim 10.  Claim 16 also corresponds to claim 7 and is rejected for the same reasons.  

 	Regarding claim 17, the combination of Walker and Ohta teaches the invention as claimed in claim 10.  Claim 17 also corresponds to claim 8 and is rejected for the same reasons.  

 	Regarding claim 18, the combination of Walker and Ohta teaches the invention as claimed in claim 10.  Claim 18 also corresponds to claim 9 and is rejected for the same reasons.   	
 	Regarding claim 19, the claim corresponds to claim 1 and is rejected for the same reasons.  The combination of Walker and Ohta also teaches a non-transitory computer-readable storage medium having stored a computer program comprising instructions for displaying data, the instructions, when the computer program is executed by a computer (Walker Fig. 1, [0017] describes memory; [0021, 0031, 0034] describe computer programs on a control device that can be used to control an external display.)

.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Morishima (US 2015/0370217) teaches a system that displays medical imagery on a n external display based on the location of a mobile device e.g., see Morishima Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YOON whose telephone number is (408)918-7581.  The examiner can normally be reached on Monday-Friday, 8 am to 5 pm, PST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.